In an application for rehearing counsel for Frank J. Clancy contend that there is error in our opinion and decree in that we did not allow to Mr. Clancy interest on the amount which he will be entitled to recover from Mrs. Evans, whereas we did allow interest in favor of plaintiff, Raziano, against Clancy. We were well aware of the fact that in the judgment which we affirmed plaintiff was awarded interest against Clancy whereas Clancy was not awarded interest against Mrs. Evans, but we noticed that Clancy had not appealed from that part of the judgment which was in his favor and against Mrs. Evans nor did he answer the appeal taken by Mrs. Evans. His appeal was limited solely to the judgment which was in favor of Raziano and against him. It was therefore not within our power to amend the judgment against Mrs. Evans in his favor since his appeal did not include a demand that such an amendment in his favor be made.
Both applications for rehearing are refused.